DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

112(a) Rejections Withdrawn
The rejection of claims 43-62 under 35 USC 112(a) or 35 USC 112 (pre-AIA ), first paragraph, outlined in the previous Office Action, has been overcome by inventor’s amendment.  With respect to claims 44 and 56, the amendment cancels the claims.  With respect to the remaining claims, the amendment narrows the claim set such that it is now enabled.  

112(b) Rejections Withdrawn
The rejection of claims 44, 45, 56 and 57 under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, outlined in the previous Office Action has been overcome by inventor’s amendment.  With respect to claims 44 and 56, the amendment cancels the claims.  With respect to the remaining claims, the amendment clarifies the claims as appropriate.  

The rejection of claim 52 under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, outlined in the previous Office Action has been overcome by inventor’s amendment.  The amendment clarifies the claim as appropriate.  

Claim Rejections - 35 USC § 112(b), NEW
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 54 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is insufficient antecedent basis for the limitations “…at least one anti-cancer response modulator…” and “…the one or more modulators…” in the claim.  
The examiner respectfully notes that inventor’s latest amendment deletes language in the claim from which claim 54 depends (independent claim 53) with respect to the phrase “at least one” when referring to the modulators.  The modulators are now labeled in the independent claim as a first anti-cancer response modulator (which is quercetin) and a second anti-cancer response modulator (which is SPB).  With respect to the phrase “the one or more modulators”, after inventor’s amendment to claim 53, there must be at least two modulators i.e. there can never be simply one.  
Clarification is in order.  

102 Rejections Withdrawn
The rejection of claims 43-46, 48, 51, 52, 55-58 and 60 under 35 USC 102(a)(1), outlined in the previous Office Action, has been overcome by inventor’s amendment.  With respect to claims 44 and 56, the amendment cancels the claims.  With respect to the remaining claims, the amendment narrows the scope of the claim set such that it no longer reads on the cited art.  

103 Rejections Withdrawn
The rejection of claims 47, 53, 54 and 59 under 35 USC 103, outlined in the previous Office Action is withdrawn.  In view of inventor’s latest amendments, the rejection is withdrawn and reformulated below.  
The rejection of claims 49, 50, 61 and 62 under 35 USC 103, outlined in the previous Office Action is withdrawn.  In view of inventor’s latest amendments, the rejection is withdrawn and reformulated below.  

Claim Rejections - 35 USC § 103, NEW
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 43, 45, 46, 48-55, 57, 58 and 60-63 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0366838 A1 in view of US 8,933,078 B2, both cited in the IDS.  
Inventor teaches a pharmaceutical composition for the treatment of a neoplasm comprising synergistically effective amounts of cyclophosphamide (an anti-cancer agent), quercetin (a first anti-cancer response modulator) and SPB (a second anti-cancer response modulator) (claim 43).  Dependent claim 45 teaches that the composition further comprises EGCG as a third anti-cancer response modulator.  Dependent claim 46 teaches that at least a portion of the composition is formulated for IV or oral administration.  Dependent claim 48 teaches that the amount of quercetin is 0.1-2.5 g, or is in solution at a concentration of 10-500 mg/ml.  Dependent claim 49 teaches that the amount of SPB is 0.1-40 g, or is in solution at a concentration of 50-500 mg/ml.  Dependent claim 50 teaches that the amount of EGCG is 0.1-1.5 g, or is in solution at a concentration of 5-50 mg/ml.  Dependent claim 51 teaches that the composition is in a single dosage form suitable for IV or oral administration, or that the anti-cancer agent and the first and second anti-cancer response modulators are each in separate dosage forms suitable for IV or oral administration.  Dependent claim 52 teaches that the neoplasm is one or more of breast adenocarcinoma, pancreatic adenocarcinoma, lung carcinoma, prostate cancer, glioblastoma multiform, hormone refractory prostate cancer and a solid tumor.  Dependent claim 63 teaches that the solid tumor is one or more of colon carcinoma, NSCLC, anaplastic astrocytoma, bladder carcinoma, sarcoma, ovarian carcinoma, rectal hemangiopericytoma, pancreatic carcinoma, advanced cancer, cancer of the large bowel, stomach, pancreas, ovaries, melanoma pancreatic cancer, colon cancer and bladder cancer.  
Inventor further teaches a kit for treating a neoplasm comprising a pharmaceutical composition comprising synergistically effective amounts of cyclophosphamide (an anti-cancer agent), quercetin (a first anti-cancer response modulator) and SPB (a second anti-cancer response modulator (claim 53).  Dependent claim 54 teaches that the composition of the kit is in a single dosage form, or that the anti-cancer agent and anti-cancer response modulators are each in separate sub-containers.  
Finally, inventor teaches a method of treatment of a neoplasm in a patient in need thereof comprising: identifying a patient with a neoplasm; administering a pharmaceutical composition comprising synergistically effective amounts of cyclophosphamide (an anti-cancer agent), quercetin (a first anti-cancer response modulator) and SPB (a second anti-cancer response modulator) (claim 55).  Dependent claim 57 teaches that the composition further comprises EGCG as a third anti-cancer response modulator.  Dependent claim 58 teaches that the composition is administered by IV, orally or both.  Dependent claim 60 teaches that the quercetin is administered at a dose of 0.1-2.5 g.  Dependent claim 61 teaches that the SPB is administered at a dose of 0.1-40g.  Dependent claim 62 teaches that the EGCG is administered at a dose of 0.1-1.5 g.  

US 2015/0366838 A1 explicitly teaches a pharmaceutical composition including quercetin (the anti-cancer response modulator) and cyclophosphamide (the anti-cancer agent) for the treatment of cancers (page 2, [0021]-[0022]; page 3, [0040]).  A portion of the pharmaceutical composition may be formulated for IV administration (the anti-cancer agent) or oral administration (the quercetin) (page 3, [0040]).  Typical dosage of cyclophosphamide is 3-5 mg/kg twice per week which may be reduced to 0.3-2.5 mg/kg by co-administration with quercetin (page 2, [0030]).  Dosage of quercetin is from 250 mg to 5 g once or periodically per day (page 1, [0014]).  The composition is administered to a patient having a neoplasm selected from a wide variety of cancers including breast, pancreatic, lung, etc. in order to treat the cancer (page 1, [0018]).  

	US 8,933,078 B2 teaches a method of treating cancer comprising the IV co-administration of quercetin and SPB where the dose of quercetin is 0.5-1 g and the dose of SPB is 5-10 g (column 16, claim 2).  The quercetin and SPB may be administered in combination with chemotherapy (column 16, claim 3).  Quercetin and SPB may be administered with EGCG (column 17, claim 6).  The cancer may comprise an advanced stage cancer with micro or macro multiple metastasis (column 17, claim 7).  The reference also explicitly teaches that the most effective synergistic combination was found to be IV quercetin and SPB (column 9, line 44).  

	Inventor principally distinguishes over US 2015/0366838 A1 in that a composition comprising cyclophosphamide, quercetin and SPB is explicitly claimed.  However, as US 8,933,078 B2 makes clear, the combination of quercetin and SPB exhibits an advantageous synergistic effect.  That being the case, one of ordinary skill in the art, before the effective filing date of the instant invention and with a reasonable expectation of success, would have been motivated to substitute the quercetin of US 2015/0366838 A1 with the quercetin/SPB combination of US 8,933,078 B2 to yield the instant cyclophosphamide/quercetin/SPB composition in order to take advantage of the quercetin/SPB synergism as taught by US 8,933,078 B2.  
With specific respect to kit claims 53 and 54, one of ordinary skill in the art, before the effective filing date of the instant invention, and given the teachings of US 2015/0366838 A1, would have found obvious the packaging of the composition in the form of a kit suitable for administration whether in a single container or in two (or more) containers.  One of ordinary skill would have been motivated to package the composition in a suitable kit guided by ordinary technical considerations (ease of use, storage stability, transport, etc.).  
Claims 50 and 62 are included in this rejection because with respect to the instant amount/concentration/dosage of EGCG, one of ordinary skill, before the effective filing date of the instant invention, would have found the optimization of the amount/concentration/dosage obvious.  One of ordinary skill would have been motivated to optimize the amount/concentration/dosages by ordinary laboratory and/or clinical considerations (efficacy, patient treatment history, clinically observed synergisms, etc.).  As inventor is no doubt well aware, amount/concentration/dosage optimization is a routine and expected procedure in the pharmaceutical/medicinal/formulation arts.  

Double Patenting Rejections Withdrawn
	The provisional nonstatutory double patenting rejection of claim 44, outline in the previous Office Action, has been overcome by inventor’s amendment.  The amendment cancels the claim.  


Double Patenting, MAINTAINED
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 45 remains provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 (5/2/2022 claim set) of copending Application No. 16/268,279 in view of US 2013/0011488 A1, prior art of record.  Inventor’s arguments have been carefully considered, but are not persuasive.  
As outlined in the previous Office Action, claim 1 of 16/268,279 teaches a pharmaceutical composition for the prophylaxis or treatment of cancer comprising two or more epigenetic modifiers.  US 2013/0011488 A1 teaches the equivalence of quercetin, SPB and EGCG as epigenetic modifiers (abstract; page 1, [0004]).  That being the case, because of the verb comprising, there is substantial overlap of the composition of claim1 of 16/268,279 and the claimed composition of claim 45 of the instant application.  The teachings of claim 1 of 16/268,279, in fact, fully encompass the instantly claimed subject matter because claim 1 of 16/268,279 is essentially generic to the narrower instant claim.  
This is a provisional nonstatutory double patenting rejection.  

Allowable Subject Matter
Claims 47 and 59 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art appears to be US 2015/0366838 A1, outlined above, which teaches a dosage of 0.3-2.5 mg/kg of cyclophosphamide when administered with quercetin.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        5/2/2022